DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-9, drawn to a steel powder, classified in B22F1/0014.
Group II. Claims 10 and 15-17, drawn to method for producing a steel component, classified in B22F10/00.
Group III. Claims 11-14, drawn to a steel component, classified in C22C38/26.

The inventions are independent or distinct, each from the other because:
Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that 
Groups I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct.  See MPEP § 806.05(j).  In the instant case, the intermediate product is deemed to be useful as a weld metal material, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  Additionally, the steel powder loses its identity once made into a steel component because it would no longer be in powder form.
Groups II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process.  See MPEP § 806.05(f).  In the instant case, the product as claimed can be made by another and materially different process, such as by casting, forging, or by a bulk powder metallurgy process (e.g., injection molding, hot isostatic pressing, sintering in a mold).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).


Election by Telephone
In a voicemail from Julie Heitzenrater on 03/15/2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were submitted on 06/24/2020 and 11/06/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See page 2 of the specification as originally filed.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01(VII).

Claim Interpretation
The phrase “for the production of steel components by an additive manufacturing process” will not be accorded patentable weight because it is an intended use of the steel powder and refers to a future state of the powder, not to characteristic(s) of the powder itself.  See MPEP § 2111.02(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0215375 (A1) to Kawano (“Kawano”).
Regarding claims 1-9, Kawano teaches a steel powder.  Title; abstract.  The powder can be used in an additive manufacturing process.  Paragraphs [0053], [0054].  The steel powder contains the following elements in percent by mass (paragraphs [0061]-[0085]):
Element
Claim 1
Dependent Claims
US 2016/0215375 A1
C
0.08 - 0.35
0.09 - 0.35 (clm 2)
0.10 to < 0.25
Si
0 - 0.80
 
0.005 - 0.600
Mn
0.20 - 2.00
 
e.g., 0.07 - 1.24 (Table 1)
Cr
0 - 4.00
0.5 - 4.00 (clm 3)
2.00 - 6.00
Mo
0.3 - 3.0
0.3 to < 0.7 (clm 9)
0.01 - 1.80
N
0.004 - 0.020
0.006 - 0.020 (clm 7)
0.0002 - 0.3000
Al
0.004- 0.050
 
0 - 0.10
B
0 - 0.0025
0.0005 - 0.0025 (clm 6)
> 0.0001 - 0.0100
Cu
0 - 0.3
0 to < 0.3 (clm 8)
0 - 0.3
Co
0 - 2.0
 
0 - 0.10
Ni
0 - 1.5
 
0 - 0.30
at least one of
 
 
 
   Nb
0.003 - 0.20
 
> 0.004 - 0.100
   Ti
0.001 - 0.02
 
> 0.004 - 0.100
   V
0.02 - 0.40
 
e.g., 0.009 - 0.881
   S
0.001 - 0.4
0.003 - 0.4 (clm 4)
> 0.003 - 0.250
 
 
0.001 - 0.1 (clm 5)
 
Fe + impurities
remainder
 
balance


In Table 1, invention steel nos. 1, 2, 6-12, 14, 15, 18, 19, 21-27, and 30 meet the claimed condition of Al/27 + Nb/45 + Ti/48 + V/25 > N/3.5.
The steel powders have a diameter of 100 µm or less or 400 µm or less.  Paragraphs [0090], [0091].  The grain size would not be larger than the particle diameter; thus, the grain diameter would be no more than the powder diameter.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/085072 (A1) to Reichel et al. (“Reichel”) in view of US 2019/0003019 (A1) to WO 2017/110827 (A1) to Ibe et al. (“Ibe”).
US 2018/0327873 (A1) will serve as the English equivalent of the Reichel document.  US 2019/0003019 (A1) will serve as the English equivalent of the Ibe document.  Unless otherwise noted, all citations to Reichel and Ibe in this Office action will refer to their respective English language equivalent documents.
Regarding claims 1-9, Reichel teaches a steel containing the following elements in percent by weight (paragraphs [0027]-[0041]; claim 1):
Element
Claim 1
Dependent Claims
WO 2017/085072 A1
C
0.08 - 0.35
0.09 - 0.35 (clm 2)
0 - 0.25
Si
0 - 0.80
 
0 - 1.5
Mn
0.20 - 2.00
 
0.20 - 2.00
Cr
0 - 4.00
0.5 - 4.00 (clm 3)
0 - 4.00
Mo
0.3 - 3.0
0.3 to < 0.7 (clm 9)
0.6 - 3.0
N
0.004 - 0.020
0.006 - 0.020 (clm 7)
0.004 - 0.020
Al
0.004- 0.050
 
0.001 - 0.035
B
0 - 0.0025
0.0005 - 0.0025 (clm 6)
0.0005 - 0.0025
Cu
0 - 0.3
0 to < 0.3 (clm 8)
0 - 2.0
Co
0 - 2.0
 
---------
Ni
0 - 1.5
 
0 - 1.5
at least one of
 
 
 
   Nb
0.003 - 0.20
 
0 - 0.015
   Ti
0.001 - 0.02
 
0 - 0.01
   V
0.02 - 0.40
 
0 - 0.10
   S
0.001 - 0.4
0.003 - 0.4 (clm 4)
0 - 0.40
 
 
0.001 - 0.1 (clm 5)
 
Fe + impurities
remainder
 
remainder


The relationship Al/27 + Nb/45 + Ti/48 + V/25 > N/3.75 must be satisfied.  Paragraph [0034]; Table 1 – Examples E1-E6; claim 1.  In Table 1, inventive steels E2-E5 meet the claimed condition of Al/27 + Nb/45 + Ti/48 + V/25 > N/3.5.
Reichel does not teach the steel in the form of powder.  However, there is no patentable distinction where the difference between the prior art and the claims is directed to a difference in size or proportion.  See MPEP § 2144.04(IV)(A).  In the present instance, Reichel meets the claimed chemical composition and relationship but differs only in that the steel is a block of cast and forged material.  Paragraph [0055].  It would have been obvious to one of ordinary skill in the art to have altered the size and shape of the steel of Reichel because doing so would permit one to customize the steel to be adaptable to a desired use of the steel.  
Furthermore, steels in the form of powder is known, as shown in Ibe.  Ibe, directed to additive manufacturing material for powder lamination, teaches that various types of materials, such as Fe, Fe alloy, and steels, can be used in a process for making a three-dimensional object.  Paragraphs [0002], [0021], [0077], [0078].  The particle diameter can be 100 µm or less (paragraph [0080]), which correlates to grain size (paragraph [0055], [0056]).  It would have been obvious to one of ordinary skill in the art to have used the steel of Reichel in the process of Ibe because Reichel’s steels possess good strength without the need for a complex heat treatment (paragraph [0011]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 15/773,745 in view of Ibe
The copending claims recite compositional ranges and conditions that overlap or encompass the compositional ranges and conditions of the instant claims.  The copending claims do not recite the steel in powder form.  
Ibe, directed to additive manufacturing material for powder lamination, teaches that various types of materials, such as Fe, Fe alloy, and steels, can be used in a process for making a three-dimensional object.  Paragraphs [0002], [0021], [0077], [0078].  The particle diameter can be 100 µm or less (paragraph [0080]), which correlates to grain size (paragraph [0055], [0056]).  It would have been obvious to one of ordinary skill in the art to have made the steel of the copending claims into powder form because the steel possesses high tensile strength and high yield strength, and mechanical strength is desirable in components made from powder (Ibe at paragraph [0004]).
This is a provisional nonstatutory double patenting rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015/039986 (A2) to Fechte-Heinen et al. (computer-generated translation attached) discloses a powder for additive manufacturing having a grain size of 5-150 µm.  Paragraph [0058].  The powder is Fe-based and contains C, Si, Mn, Cr, Mo, N, B, Cu, Co, Ni, Nb, Ti, V, and S.  Paragraphs [0015]-[0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733

March 26, 2021